COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:              01-14-00207-CV
Trial Court Cause
Number:                    2013-45235A
                           Ellen Lumenta, Individually and as Personal Representative of the Estate of Roy Revelino
Style:                     Nawawi, Deceased
                           v Bell Helicopter Textron, Inc., Bell Helicopter Korea Inc., Bell Helicopter Corporation,
                           Bell Helicopter International Inc., Bell Helicopter International Sales Corporation, Pratt &
                           Whitney and United Technologies Corporation
Date motion filed*:        April 3, 2015
                           Motion to Include in the Record the Deposition of Harold Barrentine and the Record of
Type of motion:            the Hearing Transcript of December 16, 2013 Hearing
Party filing motion:       Appellant
Document to be filed:      Motion

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: Dismissed in part because the record of the December 16, 2013 hearing is already on file in the
         appeal. Denied in part because the record does not reflect that the Deposition of Harold Barrentine was
         before the trial court at the time it ruled on the motion to dismiss for forum non conveniens. See In re
         Hardwick, 426 S.W.3d 151, 158 (Tex. App.—Houston [1st Dist.] 2012, orig. proceeding) (noting scope of
         review limited to record before trial court at time of ruling).


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of

Date: April 14, 2015
     COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

        ORDER ON MOTION